U."». ~”"`-»T '\,7 .»",,f‘»=`

Di`)|`&`\l"§.' ","_§=\M` g
UNITED STATES DISTRICT COURT ii l`“ ‘i L"x
FOR THE 2019 APR 2a PM 12¢ 5
DISTRICT OF VERl\/IONT // "
cL;.';.‘: ' f')
t v .
DARYL B-» ) "_D'Fm“:@
) _
Plaintiff, )
)
v. ) Case No. 5:l7-cv-210
)
COMMISSIONER OF SOCIAL )
SECURITY, )
)
Defendant. )

OPINION AND ORDER
(Docs. 12, 17)

Plaintiff Daryl B. brings this action under 42 U.S.C. § 405(g), requesting reversal of the
decision of the Commissioner of Social Security denying his application for disability insurance
benefits (DIB). (Doc. 3.) Currently pending is Plaintiff`s motion to reverse the decision of the
Commissioner (Doc. 12) and the Commissioner’s motion to affirm (Doc. 17). For the reasons
Stated beloW, Plaintiff’s motion is GRANTED and the Commissioner’s motion is DENIED.

Background

Plaintiff Was 42 years old on his alleged disability onset date of.lanuary 20, 2008.

(AR l3, 23.) He suffered from a vvork injury leading to degenerative disc disease ofthe lumbar
spine, three surgeries, and a post-operative infection. (AR 15.) As a result, Plaintiffclaims he
cannot Worl<. ([d.)

Plaintiff has an llth grade education (AR 193-94.) He previously Worl<ed as a lead
technician for Cabot Hosiery l\/lills, maintaining machines and programming (AR 197.) l\/Iost
recently, he Worl<ed as a Robot Operator for Green l\/Iountain Coffee Roasters, sealing and lifting

cartons of coffee. (AR 195.) Around January 2008, While Worl<ing at Green Mountain Coffee

Roasters, Plaintiff attempted to lift a heavy pallet and felt “a pain shoot right down [his] right
leg.” (AR 15, 196.) He stopped working full time after January 20, 2008 due to his work inj ury.
(AR lS.)

At his May 5, 20l6 hearing, Plaintiff testified that the pain in his bacl<, buttocks and legs
is so severe he cannot worl<. (AR 199.) Plaintiff sought medical advice for his pain. (AR 201.)
He underwent three procedures in an attempt to reduce his pain. (AR 201-05.) On April 8, 2009,
Plaintiff underwent a bilateral L5 pars defects repair. (AR 75.) Plaintiff alleges he felt worse
after the procedure on April 8, 2009. (AR 201-02\) After a receiving a second opinion, Plaintiff
underwent a spinal fusion on December 6, 2010. (AR 17, 202.) Plaintiff testified the “first fusion
turned out great.” (AR 202.) At that time, he stated he was able to get up and wall< around the
block “two or three times a day for about four niontlis.” (Id.)

After Plaintiff noted feeling less pain, William Schicl<, a Senior Vocational Rehabilitation
Counselor, suggested Plaintiff undergo a Functional Capacity Evaluation. (AR 92.) Plaintiff did
so but he injured himself during the evaluation while attempting to perform one of the exercises
(AR 203.) Plaintiff believes something in his back popped, and he began experiencing nausea,
profuse sweating, and diarrhea. (Ic{.) Soon after, Plaintiff returned to the doctor, who performed
medical imagining and informed Plaintiff that he would need to undergo a second spinal fusion.
(AR 203-04.)

On April l2, 2012, Plaintiff underwent a second spinal fusion, a revision of his first
spinal fusion. (AR l03, 204.) He developed a post-operative infection following the April 12th
surgery. (AR 207.) He testified that the second surgery “never seemed to give [him] the relief

[he] got from the first one” and maintains he is “still in a lot of pain.” (AR 204.)

 

Plaintiff testified that his pain is worse now than when he first injured himself in 2008.
(AR 205.) He reports he can stand and do dishes for “maybe 5 to 10 minutes” and can sit for
“anywhere from 20 to 30/40 minutes.” (AR 200.) But he has trouble balancing, and uses a cane,
a walker, and surrounding walls to help him walk. (AR 198-201.) Plaintiff testified that he has
“a hard time walking very far” and if he does walk too far, his back will suddenly hurt so much
that he believes he will fall if he does not sit down. (AR 201 .) He also testified that he did not
believe he can work unless he could be “reclined in a chair doing a job.” (AR 206.)

Plaintiff testified that he takes methadone, oxycodone, and Tylenol to reduce his pain but
suffers from a variety of drug-related side effects that, in addition to his pain, limit his ability to
work. (AR 199.) Plaintiff reports that the pain medication makes him “groggy,” and that he has a
difficult time with life activities because he often cannot sleep for more than two hours at a time.
j (AR 198-99.)

Plaintiff filed a Title ll application for a period of disability and DIB on June 23, 2014.
(AR 13.) The claim was denied on September 12, 2014 and upon reconsideration on
Noveniber 21, 2014. (Id.) Plaintiff requested a hearing on January 20, 2015. (Id.) Administrative
Law Judge (ALJ) Dory Sutker held a video hearing on May 5, 2016. (Id.) l\/Iedical Expert (l\/IE)
Louis Fuchs and Vocational Expert (VE) Richard Hall also testified (]cz’.) ALJ Sutker issued an
unfavorable decision on June 2, 2016. (AR 10~29.) The Appeals Council denied Plaintiffs
request for review (AR 1~7), and he appealed to this court on October 24, 2017 (Doc. 1).

ALJ Decision

Social Security Administration regulations set forth a five-step, sequential evaluation

process to determine whether a claimant is disabled Mclmyre v. Co]vin, 758 F.3d 146, 150

(2d Cir. 2014). First, the Commissioner considers “whether the claimant is currently engaged in

 

 

substantial gainful activity.” Id. Second, if the claimant is not currently engaged in substantial
gainful activity, then the Commissioner considers “whether the claimant has a severe impairment
or combination of impairments.” Id. Third, if the claimant suffers from such an impairment, the
inquiry is “whether the impairment meets or equals the severity of the specified impairments in
the Listing of linpairments.” Icz’. Fourth, if the claimant does not have a listed impairment, the
Commissioner determines, “based on a ‘residual functional capacity’ assessment, whether the
claimant can perform any of his or her past relevant work despite the impairment.” Id.

Finally, if the claimant is unable to perform past work, the Commissioner determines
“whether there are significant numbers of jobs in the national economy that the claimant can
perform given the claimant’s residual functional capacity, age, education, and work experience."
[d.; see also 20 C.F.R. § 404.1520. The claimant bears the burden of proving his case at steps
one through four. McIn/‘yre, 758 F.3d at 150. At step five, there is a “limited burden shift to the
Commissioner” to “show that there is work in the national economy that the claimant can do.”
Poupore v. ASI)‘z/e, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam).

Employing that sequential analysis in her June 2, 2016 decision, ALJ Sutker first
determined Plaintiff has not engaged in substantial gainful activity during the period of
January 20, 2008, his alleged onset date, through June 30, 2013, his last date insured (AR 15.)
At step two, the ALJ found Plaintiff has three severe impairments: degenerative disc disease of
the lumbar spine, status post three surgeries, and a post-operative infection. (Id.) At step three,
the ALJ found that none of Plaintiffs impairments, alone or in combination, meets or medically
equals a listed impairment (AR 16.)

Next, the ALJ determined Plaintiff has the residual functional capacity (RFC) to

 

 

 

perform sedentary work as defined in 20 C.F.R. § 404.1567(a)l with the following exceptions:

[He] needs the ability to change positions between sitting and standing at will. He

can occasionally climb ramps and stairs, balance, stoop, kneel, and crouch; and can

never crawl or climb ladders, ropes or scaffolds The claimant can have no exposure

to unprotected heights, moving machinery, or vibrations such as hand-held power

tools; and can do no driving on thejob, He can have occasional exposure to extreme

temperatures, humidity and wetness. He can perform uncomplicated tasks

(typically learned in 30 days or less), and can maintain concentration, persistence

and pace for two-hour blocks of time.

(AR 16.) At step four, the ALJ found that, through the date last insured, Plaintiff was unable to
perform any past relevant work. (AR 22.)

At step five, the ALJ followed the l\/ledical-Vocational Guidelines (the “Grid Rules”)
contained in 20 C.F.R. Part 404, Subpart P, Appendix 2. The ALJ found that on the date last
insured the Plaintiff was 47 years old and classified Plaintiff as “a younger individual.” (AR 23.)
Based on Plaintiffs age, education, work experience, and RFC, the ALJ found that there are jobs
in significant numbers in the national economy that Plaintiff could perform, including monitor,
addresser, and document preparer. (Id.) The ALJ accordingly concluded that Plaintiff has not
been under a disability, as defined in the Social Security Act, from January 20, 2008 through
June 30,2013.(10/.)

Standard of Review

The Social Security Act defines disability, in pertinent part, as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

 

‘ The regulation includes the following definition of sedentary work:

Sedentary work involves lifting no more than 10 pounds at a time and occasionally
lifting or carrying articles like docket files, ledgers, and small tools. Although a
sedentary job is defined as one which involves sitting, a certain amount of walking
and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.

 

 

impairment which can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the
Act, a claimant will only be found disabled if it is determined that his “impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work which
exists in the national economy.” ]d. § 423(d)(2)(A).

ln considering the Commissioner’s disability decision, the court conducts “‘a plenary
review of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal standards have
been applied.”’ B)‘au/)‘ v. St)c, Sec. Admin., Comm ’/", 683 F.3d 443, 447 (2d Cir. 2012)
(per curiam) (quoting Morcm v. Asfrz/e, 569 F.3d 108, l 12 (2d Cir. 2009)); see also 42 U.S.C.
§ 405(g). Substantial evidence is ‘more than a mere scintilla.’ “lt means-and means only-
‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”’
Bl`esrek v. Bel‘ryhl`ll, No. 17-1184, 2019 WL 1428885 (S. Ct. Apr. 1, 2019); see also Pm/po)"e,
566 F.3d at 305 (quoting Con.s'ol. Edi.s'o)i Co. ofN. Y. v. Na/’/ chb()/' Rela/icms Bd., 305 U.S. 197,
229 (1938)). The “substantial evidence” standard is even more deferential than the “clearly
erroneous” standard; facts found by the ALJ can be rejected “only if a reasonable factfinder
would have to conclude otherwise.” B/'c/z//I, 683 F.3d at 448 (quoting Warren v. Sha/ala, 29 F.3d
1287, 1290 (8th Cir. 1994)). The court is mindful that the Social Security Act is “a remedial
statute to be broadly construed and liberally applied.” Dousewicz v. Ha/'ris, 646 F.2d 771, 773

(2<1 cir. 1981).

 

Analysis

Plaintiff raises three arguments on appeal All three concern the AL.l’s determination that
he can maintain concentration for two hours at a time. First, he claims the ALJ improperly
weighted the opinions of the treating and examining doctors, resulting in an RFC unsupported by
substantial evidence (Doc. 12 at 1-8.) Second, Plaintiff contends the ALJ did not adequately
account for the limiting effects of his chronic pain and impermissibly interpreted raw medical
data, requiring remand (Ia’. at 8-13.) Third, Plaintiff asserts the ALJ relied on flawed VE
testimony. (Id. at 13-14.)2 The Commissioner maintains that the ALJ’s decision is supported by
substantial evidence and complies with applicable legal standards (Doc. 17 at 1.)

I. Non-Exertional Limitations

The court begins by reviewing the ALJ’s assessment of Plaintiff’s non-exertional
limitations When determining Plaintiff"s RFC, the ALJ concluded that Plaintiff could perform
uncomplicated tasks and maintain concentration, persistence, and pace for two-hour blocks of
time. (AR 16.)

Plaintiff claims the ALJ did not adequately account for non-exertional limitations caused
by his pain and pain medication and impermissibly interpreted raw medical data when
determining his RFC. (Doc. 12 at 8.) Specifically, Plaintiff contends that the medical opinion
evidence of record does not support the ALJ’s conclusion that Plaintiff could perfoi'm

uncomplicated tasks and maintain concentration, persistence, and pace for two-hour blocks of

 

2 ln his response, to Defendant’s motion to affirm, Plaintiff makes two additional
arguments (l) the Appeals Council erred by failing to consider new and material evidence; and
(2) the ALJ erred by failing to consider a closed period However, “arguments not made in an
appellant’s opening brief are waived even if the appellant pursued those arguments in [a lower
court] or raised them in a reply brief.” .]P M()/"ga)v Chase chk v. Altos Hr)rnos de Mexic(), S.A.,
412 F.3d 418, 428 (2d Cir. 2005). Additionally, the court finds there is other error requiring
remand The court therefore declines to consider these arguments

 

time. ([a’. at 9-10.) He argues that there is no opinion evidence in the record suggesting these
limitations sufficiently account for the effects of Plaintiffs pain and his use of pain medication
(Ia’. at 9-10.)

Plaintiff claims the State non-examining consultants only considered his physical
impairments not his mental residual functional capacity. (Id.) Plaintiff claims the ALJ only
discussed the raw medical data found in the record, which is not an acceptable basis for an RFC
finding (Id. at 12.) Plaintiff recognizes his treating physicians did not quantify the degree his
attention and concentration were diminished but argues the ALJ breached her duty to develop the
record on this issue. (Ia’.) Plaintiff asserts that his attention and concentration limitations are
likely case-determinative because the VE testified that a person who was regularly off-task for
ten percent of the day would be precluded from all work. (Id. at 13.) In response, the
Commissioner claims the RFC is supported by substantial evidence and that Plaintiff failed to
carry his burden to show greater limitations (Doc. 17 at 13.)

The court finds a remand is necessary for two reasons First, the ALJ had a duty to
explain the reasoning for her findings and failed to do so. Second, the ALJ committed a legal
error when she substituted her own opinion for that of a physician. The court will address each in
turn.

A. The ALJ Failed to Propel'ly Explain Her Findings

The RFC is a "function-by-function assessment based upon all of the relevant evidence of
an individual’s ability to do work-related activities.” Ti`tles 11 & XVI.‘ Assessing Residua/
Fzmctz`onal Capacin in lnifial Claims, SSR 96-8P, 1996 WL 374184, at *3 (July 2, 1996). “The
RFC assessment must include a discussion of why reported symptom-related functional

limitations and restrictions can or cannot reasonably be accepted as consistent with the medical

 

and other evidence.” Id. at *7. While “an explicit function-by-function analysis” is not required,
the RFC determination must “afford[] an adequate basis for meaningful judicial review, appl[y]
the proper legal standards, and [be] supported by substantial evidence such that additional
analysis would be unnecessary or superfluous . . . .” Cichoc/ci v. Ast/'ue, 729 F.3d 172, 177

(2d Cir. 2013). “Remand may be appropriate, however, where an ALJ fails to assess a claimant’s
capacity to perform relevant functions, despite contradictory evidence in the record, or where
other inadequacies in the ALJ ’s analysis frustrate meaningful review.” Id.

“Although the ALJ is required to discuss every complaint raised by the claimant in the
medical record, [s]he must specifically address limitations or conditions for which there is
substantial record evidence.” E]lis v. C()/vin, 29 F. Supp. 3d 288, 300-02 (W.D.N.Y. 2014).
Then, the ALJ has an obligation to “to adequately explain h[er] reasoning in making the findings
on which h[er] ultimate decision rests, and in doing so [she] must address all pertinent evidence.”
Klemens v. Berryhi/Z, 703 F. App’x 35, 36 (2d Cir. 2017) (summary order) (quoting Cc//zada v.
Astrue, 753 F. Supp. 2d 250, 269 (S.D.N.Y. 2010)). On one hand, an ALJ “need not recite every
piece of evidence that contributed to the decision so long as the record ‘permits us to glean the
rationale of an ALJ’s decision.”’ F)‘cmk G. v. Comm ’r ofSoc, Sec., No. 5:17-cv-103, 2019 WL
430887, at *5 (D. Vt. Feb. 4, 2019) (quoting Cichockz` v. Asf)"ue, 729 F. 3d 172, 178 n.3 (2d Cir.
2013)). On the other hand, a remand may be appropriate when the court is unable to discern the
ALJ’s rationale See Maso)i v. Ba/'nha/'/‘, 96 F. App’x 30, 31~32 (2d Cir. 2004) (summary order)
(remanding when the ALJ failed to address substantial record evidence and the court is unable to
discern ALJ’s rationale).

Here, there is substantial evidence in the record suggesting Plaintiff had significant

mental concentration limitations The l\/IE testified that pain would “certainly” impact the

 

Plaintiffs abilities and would impact the Plaintiff’s ability to concentrate and perform at a
competitive pace. (AR 220.) Further, the l\/IE said, “clearly l can say pain can [a]ffect someone’s
performance, yes.” (AR 221 .) Plaintiff”s physician, Dr. Brock, also indicated that the Plaintiff`s
cognition, attention and concentration were impaired due to the use of high dose opioids. (AR
887.) Further, Plaintiff testified that the pain medication made him “groggy” and that he had
difficulty staying awake throughout the day and while driving (AR 198-99.) Finally, various
sources throughout the record reference Plaintiff s difficulties concentrating, staying awake and
feeling “drugged,” “drowsy,” and “fuzzy.” (AR 1058, 1062, 1067, 1077, 1104, 1107~08.)

The ALJ concluded the Plaintiff could “maintain concentration, persistence and pace for
two-hour blocks of time.” (AR 16.) The ALJ had an obligation to explain her reasoning for such
a finding and failed to do so. The record does not contain clear evidence regarding the duration
and severity of Plaintiffs concentration, persistence and pace limitations Despite this, the ALJ
failed to ask the Plaintiff or his treating physician for clarification regarding his concentration,
persistence and pace limitations The ALJ noted that Dr. Brock simply filled out a checklist with
a few additional comments (AR 22.) But, such an absence of clarity should have prompted the
ALJ to request clarification from Dr. Brock. See Sco/l v. Asrrue, 2010 WL 2736879 at * 15
(E.D.N.Y. July 9, 2010) (holding the ALJ had an obligation to resolve any ambiguities in the
record and request clarification from treating physician when the medical opinion was
ambiguous because of various checked boxes.) The ALJ had an opportunity to resolve the
ambiguity in the record and failed to do so. Thus, the court cannot determine the AL`l’s reasons
for such a finding

The court recognizes the ALJ offered rationales for other aspects of the RFC findings

Yet none of the rationales provided by the ALJ address her conclusion that the Plaintiff can

10

 

maintain concentration, persistence and pace for two-hour periods of time For instance the Als.l
indicated the “limitation to uncomplicated tasks is supported by the claimant’s use of opioid pain
medication and opinions of Dr. Davignon and Dr. Brock.” (AR 22.) The ALJ may have intended
this statement to provide support for the entire final sentence of the RFC which would include
the concentration, persistence and pace limitations But, if the ALJ had intended this statement to
provide support for the entire final sentence of the RFC, it is unlikely that she would have only
included the language “[t]he limitation to uncomplicated tasks is supported by . . . .” lnstead, the
ALJ would have likely included a broader statement indicating the non-exertional limitations
were all supported by Plaintiffs use of opioid pain medication and opinions ofDr. Davignon and
Dr. Brock.

Even if the ALJ had intended the claimant’s use of opioid pain medication to support the
final sentence of her RFC, such a conclusion does not consider whether the side effects of the
high dose opioids interfere with Plaintist ability to concentrate persist and maintain pace
Additionally, such a conclusion does not consider whether Plaintiff` s pain interferes with his
ability to concentrate persist and maintain pace As such, simply including the use of opioid pain
medication as support for the limitation of uncomplicated tasks does not overcome the ALJ’s
failure to indicate her reasons for finding the Plaintiff could maintain concentration, persistence
and pace for two-hour periods of time Greater specificity is required Powia'.s' v. As/‘)/'ue, 772 F.
Supp. 2d 713, 733 (W.D. Pa. 2011) (internal citations omitted.)

The Commissioner contends that the ALtl’s decision is supported by the fact that Plaintiff
did not obtain specialized mental health treatment and his few mental status evaluations in the
record are unremarkable (Doc. 17 at 13.) But this is a post-hoc rationale for the ALJ’s

conclusion since the ALJ never offered that rationale for her decision and in fact never

11

 

mentioned Plaintiff’ s failure to obtain mental health treatment And “[i]t is well settled that the
court may not affirm an administrative action on grounds different from those considered by the
agency.” Scmvl`lle v. Comm ’r o/`Soc. Sec,, No. 2:16-cv-25l, 2017 WL 4174783, at *8 (D. Vt.
Sept. 20, 2017); see also Lesterhul`s v. Colvin, 805 F.3d 83, 89 (2d Cir. 2015) (per curiam)
(“Neither the ALJ nor the Appeals Council analyzed the substance of Dr. Holder’s opinion, and
we may not ‘affirm an administrative action on grounds different from those considered by the
agency.”’ (quoting Bw'gess v. Asrrue, 537 F.3d 117, 128 (2d Cir. 2008))). Thus, the court cannot
accept the Commissioner’s post-hoc rationale

ln sum, because the court is unable to identify evidence supporting the AL.l’s ruling that
Plaintiff can maintain concentration, persistence and pace for two-hour periods of time, a remand
is appropriate

B. The ALJ Failed to Develop the Record and Improperly Substituted her Own
Opinion for that of a Physician

An ALJ has the obligation to gather necessary medical records and obtain a proper
assessment ofthe claimant’s RFC. Hi/.s'do)j/`v. Comm ’/' o/`Soc. Sec., 724 F. Supp. 2d 330, 347
(E.D.N.Y. 2010). “The ALJ cannot rely on the absence of evidence, and is thus under an
affirmative duty to fill any gaps in the record” Rosado v. Barnhar't, 290 F. Supp. 2d 431, 440
(S.D.N.Y. 2003). “The ALJ’s duty to develop the administrative record encompasses not only
the duty to obtain a claimant’s medical records and reports but also the duty to question the
claimant adequately about any subjective complaints and the impact of the claimant’s
impairments on the claimant’s functional capacity.” B)'own v. Comm ’/‘ of Soc. Sec.,

709 F. Supp. 2d 248, 256 (S.D.N.Y. 2010).
Here, the ALJ made the RFC determination in the absence of a supporting expert medical

opinion. “Because an RFC determination is a medical determination, an ALJ who makes an RFC

12

 

determination in the absence of supporting expert medical opinion has improperly substituted his
own opinion for that of a physician, and has committed legal error.” Hilsclo)_‘/,` 724 F. Supp. 2d

at 347. “lt is well-settled that an AL.l may not ‘play doctor’ by ‘substitut[ing] his own judgment
for competent medical opinion.”’ Qw`nto v. Ber)/'yhill, No. 3:17-cv~00024 (JCH), 2017 WL
6017931, at * 12 (D. Conn. Dec. 1, 2017) (quoting Slaggers v. Colvin,

No. 3:14CV00717(SALM), 2015 WL 4751108, at *3 (D. Conn. June 17, 2015)). “[W]here the
medical findings in the record merely diagnose the claimant’s [non]exertional impairments and
do not relate these diagnoses to specific residual functional capacities . . . the Commissioner may
not make the connection himself.” lcl.

While the record indicates Plaintiff has concentration limitations it does not reflect the
extent of these limitations and their impact on his ability to work. “[W]here the record primarily
discusses a plaintiff’s impairments symptoms and treatment, but does not shed light on the
plaintiffs [functional] limitations the ALJ may not rely on the record in determining the
plaintist RFC.” Spivey v, Comm ’)" ofSoc. Sec., 338 F. Supp. 3d 122, 128 (W.D.N.Y. 2018)
(internal citations omitted) Here, the ALJ did just that. Various sources throughout the record
reference Plaintiffs impairments and symptoms such as difficulty staying awake and feeling
“drugged,” “drowsy” and “fuzzy.” (AR 1058, 1062, 1067, 1077, 1104, 1107~08.) But the record
does not shed light on the extent of those impairments The court is unable to find any medical
opinion or testimony indicating the extent of Plaiiitiffs concentration, persistence and pace
limitations

The ME testified that pain would certainly impact the Plaintiff" s ability to concentrate
and perform at a competitive pace Yet the l\/IE did not indicate to what extent this pain would

impair the Plaintist function. (AR 220.) The ME opined, “clearly l can say pain can [a]ffect

13

 

 

someone’s performance yes.” (lcl,) But again, the l\/IE did not indicate to what extent pain would
impair Plaintiff’s function. Plaintiffs physician, Dr. Brock, also indicated Plaintist cognition,
attention and concentration was impaired due to the use of high dose opioids3 (AR 887.) While
Dr. Brock diagnosed Plaintiff with concentration impairments he did not relate those diagnoses
to specific residual functional capacities (ld.) Thus the record indicates the Plaintiff has
concentration limitations but there is a lack of medical opinion regarding the extent of the
Plaintiff s limitations

Additionally, the AL.l did not question the Plaintiff about his ability to concentrate
maintain persistence or pace The ALJ asked the Plaintiff about his educational background past
employment, his injury, and if he believed he could still work. (AR 192~98.) But the ALJ did not
ask Plaintiff about his ability to concentrate Still, the ALJ concluded that Plaintiff can “maintain
concentration persistence and pace for two-hour blocks of time” (AR 16.) As such, there is a gap
in the record regarding Plaintiff s ability to maintain concentration, persistence and pace

The ALJ had the duty to develop the record, and fill any gaps in the record Rosado, 290
F. Supp. 2d at 440. Here, despite the gap in the record, the AL.l concluded Plaintiff could
“maintain concentration, persistence and pace for two-hour periods of time.” (AR 16.) The ALJ
did not specifically inquire about Plaintiff s concentration, persistence and pace limitations
Granted, the ALJ did pose a hypothetical about a claimant with reduced concentration,

persistence and pace Yet the ALJ did not address the Plaintiffs specific limitations

 

3 The court recognizes the medical source statement containing this note was created on
August 12, 2014-after the Plaintiff’s date last insured Although, the record reflects the Plaintiff
was taking similar, if not the same, dose of opioids during the claimed period of`disability which
Dr. Brock indicates would impact Plaintiff’s cognition. (/-\R 1058, 1061~62, 1065, 1068-70,
1072,1081,1083-84,1096,1098,1100,1128,1131,1146,1151,1180-81,1197,1265.)

14

 

Further, it is unclear to the court whether the ALJ believed this hypothetical claimant
reflected Plaintist concentration, persistence and pace limitations The ALJ never inquired
about Plaintiff` s specific concentration, persistence or pace limitations so it is difficult to
ascertain what Plaintif`f’s limitations are and if they match the hypothetical presented to the VE.
Additionally, the medical opinions in the record do not address to what extent or degree
Plaintiffs concentration, persistence and pace are limited which again makes it difficult to
ascertain Plaintiff s limitations And if the ALJ believed the hypothetical she presented to the VE
encompassed Plaintist limitations it is unclear which medical opinions she relied on. l\/lost
importantly, if the ALJ intended the hypothetical to encompass Plaintiffs concentration,
persistence and pace limitations the ALJ would have likely discussed and considered the VE’s
answer when forming her conclusion As such, it remains unclear what the Plaintiff s
concentration, persistence and pace limitations are. The gap in the record remains As a result,
the ALJ relied on the absence of evidence and substituted her own opinion for that of a
physician

The court recognizes that the “ALJ’s opinion need ‘not perfectly correspond with any of
the opinions of medical sources cited in his decision.”’ Orfiz v. Colvin, 298 F. Supp. 3d 581, 587
(W.D.N.Y. 2018). Here, however, the issue is not that the ALJ’s opinion did not “perfectly
correspond” with opinions of medical sources cited in the decision but rather the lack of medical
source opinions cited regarding Plaintiff"s specific concentration, persistence and pace
limitations The ALJ “must supplement the record through [her] own initiatives when the record
is incomplete or inadequate.” While that burden “does not attach when the record is ample” here

the record was inadequate Plaintiff"s concentration, persistence and pace limitations are vital to

15

 

the AL.l’s ultimate findings Thus the ALJ had a duty to fill the gap in the record As such,
remand is necessary for further development of the record

C. ALJ’s Failure to Properly Address Plaintiff’s Concentration,
Persistence and Pace Limitations is not a Harmless Error

Generally, “courts have held that ALJ error which does not negate the validity of the
AL.l’s ultimate conclusion is harmless and thus does not warrant reversal . . . .” Firzge)'ald v.
AsI/‘ue, No. 2:08-CV-170, 2009 WL 4571762 at *8 (D. Vt. Nov. 30, 2009) (internal citations
omitted). The Second Circuit has instructed as follows: “[W]here application of the correct legal
principles to the record could lead to only one conclusion, there is no need to require agency
reconsideration.’7 Id. (quoting .]olmson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).

'l`he AL.l’s failure to properly address Plaintiff s limitations in concentration, persistence
and pace was not a harmless error because such a limitation is directly relevant to the AL.l’s RFC
determination The VE testified that an individual with concentration, persistence, and pace 15-
20% below the norm would be precluded from substantial gainful activity. (AR 226.)
Additionally, the VE indicated “generally speaking if the worker was off task for any reason
greater than 10 percent of the workday on an ongoing basis it would erode the vocational base
and there’d be no work for such a person.” ([d.) Such a limitation would significantly limit
Plaintif`f’ s range of work and could ultimately deprive him of all meaningful employment
See Zc/l)czla v. AsI/'ue, 595 F.3d 402 (2d Cir. 2010) (“A nonexertional impairment ‘significantly
limit[s]’ a claimant’s range of work when it causes an additional loss of work capacity beyond a
negligible one or, in other words one that so narrows a claimant’s possible range of work as to
deprive him of a meaningful employment opportunity.” (alteration in original.)) Thus, for the

ALJ to accurately determine if Plaintiff is precluded from all work, it was necessary for the AL.l

16

 

to determine with specificity the severity of and shortcomings in Plaintiff`s concentration,
persistence and pace
II. Remaining Issues

Because the court has identified an error requiring remand, the court does not reach
Plaintiff` s other arguments Although the court is not addressing Plaintiff s remaining arguments
the ALJ may reconsider those issues on remand, and should consider whether the evidence of
record regarding 'Plaintiff` s limited ability to move his lumbar spine warrants including
additional non-exertional limitations in the RFC assessment “ln analyzing the record on remand,
the ALJ remains free . . , to develop the administrative record to the extent necessary to make
this and any other determinations on the extent and causes of [Plaintiffs] symptoms” Padr//c/ v.
Astrue, 514 F. App’x 49, 51 (2d Cir. 2013) (summary order) (citing Pe)'ez v. C/vc/fe/', 77 F.3d 41,
47 (2d Cir. 1996)).

Conclusion

Plaintiff’s motion to reverse the Commissioner’s decision (Doc. 12) is GRANTED, and
the Commissioner’s motion to affirm the Commissioner’s decision (Doc. 17) is DENIED. The
case is REMANDED for further proceedings and a new decision.

ll
Dated at Rutland, in the District of Vermont, this _*_ day of April, 2019

/4`%\`
Geof`frey W. Crawford, Chief .ludge
United States District Court

17

 

